The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 12 August 2022 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 7, lines 13, 15, note that it is unclear how “two or more elastic rings” (i.e. line 15) relates to the “at least one elastic ring”, as recited at line 13 (i.e. the two or more elastic rings are a part of the at least one elastic ring, the two or more elastic rings are separate and distinct from the at least one elastic ring, etc.) and thus appropriate clarification is needed. Page 9, line 9, it is noted that --the-- should be inserted prior to “Drawings” for idiomatic clarity. Page 14, lines 24 & 25 and page 20, lines 20, 22, note that the recitation of “RF connector (see reference numeral 90 …” at page 14 does not appear consistent with the recitation of “star washer 90” at page 20, especially in view of the same reference label (i.e. 90) being improperly used to designate distinctly different features and thus appropriate clarification is needed. Page 17, lines 12, 23, it is noted that the term “disconnected” should be rewritten as --disrupted--, respectively at these instances for an more appropriate characterization. Page 19, line 8, note that the reference to label “20” is vague in meaning, especially since label “20” does not appear in any of FIGS. 4 to 6 and thus appropriate clarification is needed. Page 19, line 19 and page 27, line 11, it is noted that the term “disconnection” should be rewritten as --disruption--, respectively at these instances for a more appropriate characterization. Page 21, lines 10, 13; page 22, line 2; page 28, line 19; page 29, lines 24 & 25: note that “fixed edge 91” (e.g. page 21) and “support pieces 92” (e.g. pages 22, 28, 29) are respectively vague in meaning, especially since such features are not labeled in any one of FIGS. 4 & 5 and thus appropriate clarification is needed. Page 23, line 20 through page 24, line 11, note that the reference labels described herein should reference those drawings in which they appear (e.g. “end portion 61” is in --FIGS. 4 and 6--, “port 25” is just in --FIG. 4--, etc.) for clarity and completeness of description. Page 24, lines 13, 14 and page 32, lines 20, 21, note that “port 25” and “portion 28” are respectively vague in meaning, especially since such features are not labeled in FIGS. 5, 8, 9. Page 27, line 15, note that --(FIGS. 4 and 5)-- should be inserted after “80” for consistency with the labeling in that drawing. Page 31, line 23 to page 32, line 7, note that the reference labels described herein should reference those drawings in which they appear (e.g. “portion 140” is in --FIGS. 7 and 9--, “port 25” is just in --FIG. 7--, etc.) for clarity and completeness of description. Page 32, lines 9,  23, note that --(FIG. 8)-- should be inserted after “195” (i.e. line 9) and inserted after “170” (i.e. line 25), respectively for consistency in that drawing. Page 39, line 25 through page 43, line 9, note that the reference labels described therein should reference those drawings in which they appear (e.g. “through hole 597” is just in --FIG. 19--, etc.) for clarity and completeness of description. Page 43, line 8, it is noted that --reference numeral-- should be inserted prior to “53” for an appropriate characterization. Page 47, lines 9-16, note that the recitations of “port 25”, of “holes 771a and 771b” and of “terminal 750a” are respectively vague in meaning, especially since these reference labels do not appear in any of FIGS. 25 to 27 and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and/or descriptive wording appearing in the indicated drawings need a corresponding description in the specification’s description of that drawing for clarity and completeness of description: FIGS. 1, 2, “certain descriptive wording in and outside the blocks”; FIGS. 5, “72”; FIGS. 7, 8, 9, “153”; FIGS. 7, 8 (90, 130, 197); FIGS. 7, 9, “180”; FIG. 7 (161, 162, 163, 171); FIGS. 10-12, (251, 253, 262, 263)”; FIGS. 10, 11, (230, 280); FIGS. 13-15 (351, 353, 354, 360, 361, 362, 363, 380); FIGS. 13, 14, “397”; FIGS. 13, 15, (352, 355); FIG. 13, “330”; FIGS. 16-18 (451, 453, 454, 455, 461, 462, 463); FIGS. 16, 17 (471, 497); FIGS. 16, 18, “452”; FIG. 16, “430”; FIGS. 19-21,”553”; FIGS. 19, 20, “530”; FIGS. 22, 23, “630” FIG. 19, “581”; FIGS. 25-27, “753”; FIGS. 25, 26, “751”; FIG. 26, “752”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13; 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, 18, line 4 in each claim, note that the recitation herein of “the second side terminal” respectively lack strict antecedent basis, at these instances and thus appropriate clarification is needed.
In claim 13, note that it is unclear whether the recitation of “the first terminal housed in the second terminal” is intended to specific further limitation of the “any of the first terminal and the second terminal is inserted in a portion of the other”, as recited in independent claim 1 and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 1, 3-8, 10, 11, 13-15; 16, 18-20, note that the recitations of “first terminal” and “second terminal” should be respectively rewritten as --first conductive terminal-- and --second conductive terminal--, at these instances for consistency in claim terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2; 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Winslow et al. 
Regarding independent claims 1 &16, note that Winslow et al (i.e. FIG. 3) discloses an electrical connection between an RF signal connecting portion (i.e. 50) and an electrode pad (i.e. mating portion 80) on an external device (i.e. substrate 82) spaced a predetermined distance apart from the RF signal connecting portion; a terminal portion provided in a terminal insertion port (i.e. opening 42) of a housing (40), where an electrical connection is formed through the terminal portion that includes a first conductive terminal (i.e. center conductor (74) in a housing (40) as shown in FIG. 3) and a second conductive terminal (i.e. male connector (60) in FIG. 3); the second conductive terminal (60); the second conductive terminal (60) electrically contacts the first conductive terminal (74) through insertion of a conductive pin (i.e. 62) into the opening (42) such as to contact with the first conductive terminal (74), which has an elastic configuration. Regarding claims 2 & 17, it is noted that a dielectric body (i.e. dielectric housing 64; dielectric housing (72) in related FIGS. 1 & 2) respectively includes an upper portion (64) that surrounds the conductive pin (62) and is inserted into the terminal insertion port and includes a lower portion (72) that surrounds the center conductor (74), thereby providing for covering of the terminal portion.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 11, taken collectively of co-pending Application No. 17/120060.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the above cited claims 1 & 11 of the co-pending application collectively meet the limitations as recited in claims 1 & 16 of the pending application under an “anticipation analysis” standard of obviousness double patenting.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 12, taken collectively of co-pending Application No. 17/120095.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the above cited claims 1 & 12 of the co-pending application collectively meet the limitations as recited in claim 1 of the pending application under an “anticipation analysis” standard of obviousness double patenting.
These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
Applicant’s arguments with respect to claims 1-15; 16 have been considered but are moot in view of the new grounds of rejection.
Additionally, note that in view of the amendments made to the specification and claims, such amendments do not overcome some objections and/or introduce new issues with respect to the specification and/or raise issues of indefiniteness with respect to certain claims, as set forth in the above Office action. Accordingly, these issues also need to be addressed by applicants’ in any response to this Office action.
Claims 3, 13; 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 4-12, 14, 15; 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (‘849 & ‘851) and Kim et al (‘245) are references related to the subject matter of the pending application.

Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee